Name: Commission Regulation (EC) No 437/2007 of 20 April 2007 amending Regulation (EC) No 622/2003 laying down measures for the implementation of the common basic standards on aviation security (Text with EEA relevance)
 Type: Regulation
 Subject Matter: technology and technical regulations;  transport policy;  European Union law;  air and space transport
 Date Published: nan

 21.4.2007 EN Official Journal of the European Union L 104/16 COMMISSION REGULATION (EC) No 437/2007 of 20 April 2007 amending Regulation (EC) No 622/2003 laying down measures for the implementation of the common basic standards on aviation security (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2320/2002 of the European Parliament and the Council of 16 December 2002 establishing common rules in the field of civil aviation security (1), and in particular Article 4(2) thereof, Whereas: (1) The Commission is required, by virtue of Regulation (EC) No 2320/2002, when necessary, to adopt measures for the implementation of common basic standards for aviation security throughout the Community. Commission Regulation (EC) 622/2003 of 4 April 2003 laying down measures for the implementation of the common basic standards on aviation security (2) was the first act laying down such measures. (2) The measures provided for by Regulation (EC) 622/2003 should be reviewed in the light of their operational implications at airports and their impact on passengers. (3) In accordance with Regulation (EC) No 2320/2002, the measures laid down in the Annex to Regulation (EC) No 622/2003 were classified and were not published. The same necessarily applies to any amending act. (4) Regulation (EC) No 622/2003 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 622/2003 is amended as set out in the Annex to this Regulation. Article 3 of that Regulation shall apply as regards the confidential nature of this Annex. Article 2 This Regulation shall enter into force on 5 May 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 2007. For the Commission Jacques BARROT Vice-President (1) OJ L 355, 30.12.2002, p. 1. Regulation as amended by Regulation (EC) No 849/2004 (OJ L 158, 30.4.2004, p. 1). (2) OJ L 89, 5.4.2003, p. 9. Regulation as last amended by Regulation (EC) No 1862/2006 (OJ L 358, 16.12.2006, p. 36). ANNEX In accordance with Article 1 the Annex is secret and shall not be published in the Official Journal of the European Union.